Name: Commission Directive 2014/100/EU of 28 October 2014 amending Directive 2002/59/EC of the European Parliament and of the Council establishing a CommunityÃ vessel traffic monitoring and information system Text with EEA relevance
 Type: Directive
 Subject Matter: technology and technical regulations;  information and information processing;  documentation;  transport policy;  maritime and inland waterway transport
 Date Published: 2014-10-29

 29.10.2014 EN Official Journal of the European Union L 308/82 COMMISSION DIRECTIVE 2014/100/EU of 28 October 2014 amending Directive 2002/59/EC of the European Parliament and of the Council establishing a Community vessel traffic monitoring and information system (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2002/59/EC of the European Parliament and of the Council of 27 June 2002 establishing a Community vessel traffic monitoring and information system and repealing Council Directive 93/75/EEC (1), and in particular Article 27(2) thereof, Whereas: (1) The competitiveness of European maritime transport can be facilitated through a more efficient use of resources and better use of electronic information. (2) For reasons of maximising efficiency and avoiding duplication of efforts, there is a need to build on existing national and Union platforms, technical solutions and on standardisation, reaping also the benefits of investments already made. (3) The Union Maritime Information and Exchange system, SafeSeaNet, established in accordance with Directive 2002/59/EC, apart from enhancing maritime safety, port and maritime security, environmental protection and pollution preparedness, allows for the exchange, in accordance with Union legislation, of additional information aiming at facilitating efficient maritime traffic and maritime transport (4) In order to enable cost savings, avoid creating multiple Steering Groups and take advantage of the experience of the HLSG, its management principles and its tasks should be adjusted to cover additional areas covered by the Directive. (5) Directive 2002/59/EC requires Member States and the Commission to cooperate to develop and update the Union Maritime Information and Exchange system, on the basis of the experience gained in operating the system, its potential and its functions, with a view to enhancing it, taking into account developments in information and communication technologies. (6) Experiences have been gained and technical advancements have been made, in particular in developing an interoperable data exchange system which can combine information from SafeSeaNet with information from the other Union monitoring and tracking systems (CleanSeaNet, the European Union Long-Range Identification and Tracking of Ships European Data Centre (EU LRIT Data Centre) and Thetis), and also from external systems (e.g. satellite AIS), further enabling integrated maritime services. Several satellite AIS initiatives have been launched, including by Member States, confirming the operational benefits from having access to SAT-AIS data. (7) The EMSA hosted systems and applications are able to provide Member States' authorities and Union bodies, comprehensive information on, for example, ship positions, dangerous cargoes, pollution, etc., as well as provide support services in areas such as coast guards, anti-piracy and, statistics, in accordance with the access rights attributed in compliance with the Interface and Functionalities Control Document (IFCD) established and maintained under Article 22a and Annex III of the Directive. (8) The management of the system and its technological enhancements are regularly discussed with Member States in the SafeSeaNet High Level Steering Group (HLSG) established by Commission Decision 2009/584/EC (2). Improvements made resulting in the technical integration of the various systems and applications developed are also discussed by this group. These advancements and the testing of an integrated maritime data environment by the European Maritime Safety Agency have produced synergies, improved systems features and services. (9) Annex III to Directive 2002/59/EC should therefore be adapted to reflect these technical advancements made in light of experience gained with SafeSeaNet. (10) Annex III to the VTMIS Directive which covers the Union Maritime Information and Exchange system and refers to other relevant Union legislation, should be made more explicit by specifying those Union acts in regard to which SafeSeaNet is currently used, such as Directive 2000/59/EC of the European Parliament and of the Council (3), Directive 2005/35/EC of the European Parliament and of the Council (4), Directive 2009/16/EC of the European Parliament and of the Council (5) and Directive 2010/65/EU of the European Parliament and of the Council (6); in regard to the mentioned legal acts, the use of SafeSeaNet can further facilitate the exchange and sharing of information and should further facilitate the use of the system, the integrated information system and a platform to ensure the convergence and interoperability of maritime systems and applications, including space-based technologies. (11) The developments reflected in this Directive can also play a central role in the development of a Common Information and Sharing Environment (CISE) for the maritime domain, which is a voluntary collaborative process in the European Union seeking to further enhance and promote relevant information sharing between authorities involved in maritime surveillance. (12) The measures provided for in this Directive are in accordance with the opinion of the Committee on Safe Seas and the Prevention of Pollution from Ships (COSS), HAS ADOPTED THIS DIRECTIVE: Article 1 Annex III to Directive 2002/59/EC is replaced by the text in the Annex to this Directive. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 18 November 2015 at the latest. They shall forthwith communicate to the Commission the text of those provisions. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 28 October 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 208, 5.8.2002, p. 10. (2) Commission Decision 2009/584/EC of 31 July 2009 establishing the High Level Steering Group on SafeSeaNet (OJ L 201, 1.8.2009, p. 63). (3) Directive 2000/59/EC of the European Parliament and of the Council of 27 November 2000 on port reception facilities for ship-generated waste and cargo residues (OJ L 332, 28.12.2000, p. 81). (4) Directive 2005/35/EC of the European Parliament and of the Council of 7 September 2005 on ship-source pollution and on the introduction of penalties, including criminal penalties, for pollution offences (OJ L 255, 30.9.2005, p. 11). (5) Directive 2009/16/EC of the European Parliament and of the Council of 23 April 2009 on port State control (OJ L 131, 28.5.2009, p. 57). (6) Directive 2010/65/EU of the European Parliament and of the Council of 20 October 2010 on reporting formalities for ships arriving in and/or departing from ports of the Member States and repealing Directive 2002/6/EC (OJ L 283, 29.10.2010, p. 1). ANNEX ANNEX III ELECTRONIC MESSAGES AND THE UNION MARITIME INFORMATION AND EXCHANGE SYSTEM (SAFESEANET) 1. General concept and architecture The Union maritime information and exchange system, SafeSeaNet, shall enable the receipt, storage, retrieval and exchange of information for the purpose of maritime safety, port and maritime security, marine environment protection and the efficiency of maritime traffic and maritime transport. SafeSeaNet is a specialised system established to facilitate the exchange of information in an electronic format between Member States and to provide the Commission and Member States with the relevant information in accordance with Union legislation. It is composed of a network of national SafeSeaNet systems in Member States and a SafeSeaNet central system acting as a nodal point. The Union Maritime Information and Exchange network shall link all national SafeSeaNet systems, established in accordance with this Directive, and include the SafeSeaNet central system. 2. Management, operation, development and maintenance 2.1. Responsibilities 2.1.1. National SafeSeaNet systems Member States shall establish and maintain a national SafeSeaNet system allowing for the exchange of maritime information between authorised users under the responsibility of a national competent authority (NCA). The NCA shall be responsible for the management of the national system, which shall include the national coordination of data users and data providers as well as ensuring that UN LOCODES are designated and that the necessary national IT infrastructure and the procedures described in the interface and functionalities control document referred to in point 2.3 are established and maintained. The national SafeSeaNet system shall enable the inter-connection of users authorised under the responsibility of an NCA and may be made accessible to identified shipping actors (shipowners, agents, masters, shippers and others) when authorised by the NCA, in particular in order to facilitate the electronic submission and reception of reports in accordance with Union legislation. 2.1.2. Central SafeSeaNet system The Commission is responsible for the management and development at policy level of the central SafeSeaNet system and for the oversight of the SafeSeaNet system, in cooperation with Member States, while, in accordance with Regulation (EC) No 1406/2002 of the European Parliament and of the Council (1), the European Maritime Safety Agency, in cooperation with the Member States and the Commission, is responsible for:  the technical implementation and documentation of SafeSeaNet,  development, operation and integration of the electronic messages and data as well as maintenance of the interfaces with the central SafeSeaNet system, including AIS data collected by satellite, and the different information systems in this Directive and as referred to in point 3. The central SafeSeaNet system, acting as a nodal point, shall interconnect all national SafeSeaNet systems and shall establish the necessary IT infrastructure and procedures as described in the interface and functionalities control document referred to in point 2.3. 2.2. Principles of management The Commission shall establish a high-level steering group, which shall adopt its rules of procedure, composed of representatives of the Member States and of the Commission to:  make recommendations to improve the effectiveness and security of the system,  provide appropriate guidance for the development of the system,  assist the Commission in reviewing the performance of the system,  provide appropriate guidance for the development of the interoperable data exchange platform combining information from SafeSeaNet with information from the other information systems as referred to in point 3,  approve the interface and functionalities control document referred to in point 2.3, and any amendments thereto,  adopt guidelines for the collection and distribution of information through SafeSeaNet related to competent authorities designated by Member States to perform relevant functions under this Directive,  liaise with other relevant working forums, in particular the group on maritime administrative simplification and electronic information services. 2.3. Interface and functionalities control document and technical documentation The Commission shall develop and maintain, in close cooperation with the Member States, an interface and functionalities control document (IFCD). The IFCD shall describe in detail the performance requirements and procedures applicable to the national and central elements of the SafeSeaNet system designed to ensure compliance with the relevant Union legislation. The IFCD shall include rules for:  access rights guidance for data quality management,  integration of data, as referred to in point 3, and their distribution through the SafeSeaNet system,  operational procedures for the Agency and the Member States defining the control mechanisms for the SafeSeaNet data quality,  security specifications for data transmission and exchange, and  the archiving of information at national and central level. The IFCD shall indicate the means of storage and the availability of the information on dangerous or polluting goods concerning scheduled services to which an exemption has been granted in accordance with Article 15. Technical documentation related to SafeSeaNet, such as standards for data exchange format, interoperability with other systems and applications, users' manuals, network security specifications and reference databases used to support reporting obligations, shall be developed and maintained by the Agency in cooperation with the Member States. 3. Exchange and sharing of data The system shall use industry standards and be able to interact with public and private systems used to create, provide or receive information within SafeSeaNet. The Commission and the Member States shall cooperate in order to examine the feasibility and development of functionalities that as far as possible will ensure that the data providers, including masters, owners, agents, operators, shippers and relevant authorities, need to submit information only once, taking due account of the obligations in Directive 2010/65/EU (2) and other relevant Union legislation. Member States shall ensure that the information submitted is available for use in all relevant reporting, notification, information sharing and VTMIS systems. Member States shall develop and maintain the necessary interfaces for automatic transmission of data by electronic means to SafeSeaNet. The central SafeSeaNet shall be used for the distribution of electronic messages and data exchanged or shared in accordance with this Directive and relevant Union legislation, inter alia:  Directive 2000/59/EC of the European Parliament and of the Council (3) of 27 November 2000 on port reception facilities for ship-generated waste and cargo residues, as regards Article 12(3) thereof,  Directive 2005/35/EC of the European Parliament and of the Council (4) of 7 September 2005 on ship-source pollution and on the introduction of penalties, including criminal penalties, for pollution offences, as regards Article 10 thereof,  Directive 2009/16/EC of the European Parliament and of the Council (5) of 23 April 2009 on port State control, as regards Article 24 thereof,  Directive 2010/65/EU of the European Parliament and of the Council of 20 October 2010 on reporting formalities for ships arriving in and/or departing from ports of the Member States in so far as Article 6 thereof applies. The operation of the SafeSeaNet system should support the facilitation and establishment of the European Maritime Transport Space without Barriers. Where internationally-adopted rules allow routing of LRIT information concerning third country vessels, SafeSeaNet networks shall be used to distribute amongst Member States, with an appropriate level of security, the LRIT information received in accordance with Article 6b of this Directive. 4. Security and access rights The central and the national SafeSeaNet systems shall comply with the requirements of this Directive concerning confidentiality of information, as well as with the security principles and specifications described in the IFCD, in particular as regards access rights. Member States shall identify all users to which a role and a set of access rights is attributed in compliance with the IFCD. (1) Regulation (EC) No 1406/2002 of the European Parliament and of the Council of 27 June 2002 establishing a European Maritime Safety Agency (OJ L 208, 5.8.2002, p. 1). (2) Directive 2010/65/EU of the European Parliament and of the Council of 20 October 2010 on reporting formalities for ships arriving in and/or departing from ports of the Member States and repealing Directive 2002/6/EC (OJ L 283, 29.10.2010, p. 1). (3) Directive 2000/59/EC of the European Parliament and of the Council of 27 November 2000 on port reception facilities for ship-generated waste and cargo residues (OJ L 332, 28.12.2000, p. 81). (4) Directive 2005/35/EC of the European Parliament and of the Council of 7 September 2005 on ship-source pollution and on the introduction of penalties, including criminal penalties, for pollution offences (OJ L 255, 30.9.2005, p. 11). (5) Directive 2009/16/EC of the European Parliament and of the Council of 23 April 2009 on port State control (OJ L 131, 28.5.2009, p. 57).